       Case 5:21-mj-00009-JLT Document 13 Filed 03/16/21 Page 1 of 1


1
2
3
4
5
6
7
                                  UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9
10
     UNITED STATES OF AMERICA,                   )     Case No: 5:21-MJ-00009 JLT
11                                               )
                     Plaintiff,                  )     ORDER APPOINTING COUNSEL
12                                               )
             vs.                                 )
13                                               )
     KEISEAN ROCKMORE,                           )
14                                               )
                     Defendant.                  )
15                                               )
16          The defendant has attested to his financial inability to employ counsel and wishes the
17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19   ORDERS:
20          1.      Alekxia L. Torres is APPOINTED to represent the above defendant in this case
21   effective nunc pro tunc to March 11, 2021. After the initial appearance the matter is referred to
22   the Federal Defenders Office for assignment of counsel.
23
     IT IS SO ORDERED.
24
25      Dated:     March 16, 2021                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
